NOT FOR PUBLICATION                              FILED
                    UNITED STATES COURT OF APPEALS                          AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSHUA LAINE,                                   No. 16-17142

                Plaintiff-Appellant,            D.C. No. 3:15-cv-03656-VC

 v.
                                                MEMORANDUM*
CITY OF LIVERMORE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Vince G. Chhabria, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Joshua Laine appeals pro se from the district court’s summary judgment in

his action alleging federal and state law claims in connection with the

impoundment of his truck. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Blankenhorn v. City of Orange, 485 F.3d 463, 470 (9th Cir. 2007),


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Laine’s request for oral
argument, set forth in his opening brief, is denied.
and we affirm.

      The district court properly granted summary judgment on Laine’s Fourth

Amendment claims because Laine failed to raise a genuine dispute of material fact

as to whether Officer Thompson lacked probable cause to believe a traffic

violation had occurred, and whether the impounding of his vehicle was

unreasonable. See Whren v. United States, 517 U.S. 806, 810 (1996) (“As a

general matter, the decision to stop an automobile is reasonable where the police

have probable cause to believe that a traffic violation has occurred”.); see also Cal.

Veh. Code § 4000(a)(1) (a person shall not drive a vehicle unless it is

registered); Cal. Veh. Code § 22651(o) (1)(A) (an officer may remove a vehicle

whose registration expired more than six months before); Miranda v. City of

Cornelius, 429 F.3d 858, 865 (9th Cir. 2005) (“An impoundment may be proper

under the community caretaking doctrine if the driver’s violation of a vehicle

regulation prevents the driver from lawfully operating the vehicle.”). Contrary to

Laine’s contentions, vehicle registration requirements are not unconstitutional. See

Hendrick v. Maryland, 235 U.S. 610, 622 (1915); see also Miller v. Reed, 176 F.3d
1202, 1206 (9th Cir. 1999) (there is no constitutional right to drive).

      The district court properly granted summary judgment on Laine’s Racketeer

Influenced and Corrupt Organizations Act (“RICO”) claim because Laine failed to

raise a triable dispute as to whether defendants engaged in racketeering activity.


                                          2                                    16-17142
See Sun Sav. & Loan Ass’n v. Dierdorff, 825 F.2d 187, 191 (9th Cir. 1987) (setting

forth RICO elements and defining racketeering activity).

       The district court properly granted summary judgment on Laine’s claim that

Officer Thompson committed treason because Laine lacked standing. See Aldabe

v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (criminal provisions provide no

basis for civil liability).

       The district court properly granted summary judgment on Laine’s false

imprisonment claim because Laine failed to raise a triable dispute as to whether

Thompson acted outside the scope of her authority and the detention was unlawful.

See Cal. Penal Code § 847(b) (peace officer is not liable for false imprisonment if

she was acting within the scope of her authority and the arrest was lawful).

       The district court did not abuse its discretion by awarding Laine only

nominal damages. See Carey v. Piphus, 435 U.S. 247, 263-264 (1978) (holding

that no award for compensatory damages was justified without proof that such

injury was actually caused by denial of procedural due process itself); Soffer v.

City of Costa Mesa, 798 F.2d 361, 363 (9th Cir. 1986) (standard of review).

       We reject as unsupported Laine’s contention that his due process rights were

violated throughout the case.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).


                                          3                                     16-17142
AFFIRMED.




            4   16-17142